Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 12/04/2021 has been entered. Applicant’s amendments to the
Drawings and Specification have overcome the prior objections set forth in the Non-Final Office Action mailed 09/28/2021. The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019
PEG, the Examiner has determined the following.
	
For Step 1 of the eligibility analysis, the claims recite a method, a system, including non-transitory computer readable medium comprising instructions, therefore, the claims fall into statutory categories, and pass as eligible subject matter.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of a collaborative work product featuring flagged content. This collaborative environment of sharing information is considered marketing or sales activities and is a commercial activity. These recitations are also considered a social activity, which is 

Claim 1, which is illustrative of claims 8 and 15, defines the abstract idea by the elements of:
A method comprising: identifying, from user interaction, a flagged collaborative digital team space from among a plurality of collaborative digital team spaces associated with the user and comprising respective collections of digital content items stored at one or more locations; 
determining, for the user, a plurality of relevant digital content items within the flagged collaborative digital team space according to content relevance indicators associated with digital content items within the flagged collaborative digital team space; 
generating, a digital space report comprising a content item element for each of the plurality of relevant digital content items for consolidated display together within a single interface; and,
Page 4 of 27Responsive to Office Action mailed September 28, 2021 providing, the digital space report for display.

These claims describe actions undertaken to create and share a collaborative work product for a work group. Furthermore, they depict the social activities of sharing flagged (starred, significant, selected, liked) content. They both are categorized under the certain methods of organizing human activity grouping of abstract idea identified above. 

computer implemented;
a client device associated with a collaborative digital content management system comprising at least one processor;
[a] network; and,
a non-transitory computer readable medium comprising instructions.

These additional elements simply instruct one to practice the abstract idea of a collaborative work product utilizing computer implementation; a client device associated with a collaborative digital content management system comprising at least one processor; a network; and, non-transitory computer readable medium comprising instructions to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using 

Dependent claims 2 – 7 contain further embellishments to the same abstract idea found in claim 1. They are recitations to inherent facets of the collaborative work product; the modifications or notifications described are basic actions within a collaborative work.  Ranking by relevancy is to determine the importance each user within the collaborative (social) network would place on each item.  Thus, to notify each particular user of a n item that is of relevance to them, is to include that user in the network.  A report generated is by some accounts, the final collaborative product.  It is a summation of each user’s relevant content and the sharing of this report is the final social action.   These claims further recite computer implemented; as described above, this is interpreted as computer implementation for performing the abstract idea and does not lend eligibility to the claims under Step 2A, Prong 2, or under Step 2B as discussed above, with the rationale being that set forth in 2106.05(f).

Dependent claims 9 – 14 contain further embellishments to the same abstract idea found in claim 8. Similar to the discussion above, they rely on the various activities conducted by the various members of the collaborative network and described the social interactions (accessing, sharing, modifying, etc.) necessary when collaborating.  These claims also rely on using a computer as a tool for performing the abstract idea. Therefore, 

Dependent claims 16 – 20 are further embellishments to the abstract idea found in claim 15. It is more relationship among users (social interactions), monitoring usage, and ranking content. These are the focus of the abstract ideas identified. These claims are dependent on “apply it with a computer” as they rely on the non-transitory computer readable medium of claim 15, where this component is used as a tool to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without significantly more.


Response to Arguments
Applicant’s arguments, see Remarks, page 18, filed 12/14/2021, with respect to claims 1 - 20 and rejection under 35 U.S.C. § 101, have been fully considered and are not persuasive. Examiner respectfully disagrees with Applicant’s analysis based on the reasoning below. 

“at least because the claims incorporate any asserted abstract idea into a practical application by improving the functioning of a computer or other technology or technical field.”  Remarks, page 19.  Applicant argues that under analysis at Step 2A, Prong Two, the claimed invention “improv[es] computational efficiency and navigational efficiency over prior systems.  Remarks, page 19 and 20.  Examine finds this argument not persuasive based on the analysis above, and has concluded that the additional elements of the claims simply instruct one to practice the abstract idea of a collaborative work product utilizing computer implementation; a client device associated with a collaborative digital content management system comprising at least one processor; a network; and, non-transitory computer readable medium comprising instructions to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. 

Applicant would like to rely on Core Wireless as a guideline in finding eligibility, as identified at MPEP 2106.05(a).  Examiner finds this argument not persuasive for two reasons.  First, Examiner also points to MPEP 2106.05(a) and the several examples that the courts have indicated may not be sufficient to show an improvement in computer-FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); and, Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).

Second, and more specifically, Examiner points to guidance as indicated in the October 2019 Update: Subject Matter Eligibility.  (PEG Update.)  “Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.  PEG Update, at 12.  Examiner notes that amended claim 1, listed above, recites identifying flagged (liked, selected) collaborative information, determining relevant data in that collection of information, generating a report from that data, and lastly, providing that report for display.  Examiner has determined that any improvement alleged by Applicant, as defined above, is not reflected in amended claim 1, and by analogy, in amended claims 8 and 15.  

Specification, allude to the following: “improve the efficiency of client devices by reducing the number of user interactions required to access desired data and/or functionality”, at [0037]; and, “…by refraining from inundating the users with irrelevant information).”, at [0039].  The latter believed to refer to steps of excluding information, as indicated in some dependent claims.  However, these recited improvements are also not reflected within the amended claims, as repeated above.  Therefore, as a final conclusion, these claims have been found to be directed to the abstract idea identified by the Examiner and detailed above.  

Applicant next argues rejection of claims under 35 U.S.C. §§ 102 – 103, beginning on page 22 of Remarks.  Examiner finds these arguments persuasive based on the reasoning that follows.  Thus, the prior rejections of claims 1 – 20 under 35 U.S.C. §§ 102 – 103 is withdrawn.  

Applicant argues that the cited prior art (Savage) fails to disclose all the limitations of amended claim 1, and by analogy, claims 8 and 15.  While Savage discloses a plurality of digital team spaces (“[t]he collaboration platform or environment hosts workspaces with work items that one or more users can access (e.g., view, edit, update, revise, comment, download, preview, tag, or otherwise manipulate, etc.)” See [0025]); Savage and the other cited prior art of record do not disclose a combination as follows and as argued by Applicant.  “[I]dentifying, from user interaction via a client device associated with a user of a collaborative digital content management system, a flagged collaborative digital team space from among a plurality of collaborative digital team spaces associated with the user and comprising respective collections of digital content items; determining, for the user, a plurality of relevant digital content items within the flagged collaborative digital team space according to content relevance indicators associated with digital content items within the flagged collaborative digital team space; and generating, a digital space report comprising a content item element for each of the plurality of relevant digital content items for consolidated display together within a single interface.  

Applicant further argues that the above cited prior art fails to show each limitation recited by amended claims 1, 8, and 15; therefore, claims 2 – 7, 9 – 14, and 16 – 20 are allowable over (Savage) in view of other cited prior art.  Applicant’s argument is persuasive based on the discussion above and the rejections are withdrawn.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allgair (US20140059468) discloses a method and user interface device for efficient collaboration.  Kass (US20140082525) has an action oriented social collaboration system.  Kaushik (US20150095430) details a method and apparatus for automatically aggregating metadata and email attachments in a cloud repository.  LaPier (US20180052587) discloses a user interface for content sharing client.  Michael (US20170195381) discusses user notifications for interaction information.  Tana (US20190205420) details synchronizing changes within a collaborative content .  
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Page 4 of 27Responsive to Office Action mailed September 28, 2021 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687